tJtJiJ




 OFFICE   OF THE   ATTORNEY   GENERAL    OF   TILXAt3
                       AUSTIN




Bonorablo Basooa Oilor
Oommirrion*r,06wrdl Lead Offire
Auesin, Texar
Daar air1




                                 qwti0n Or 7eo8n0y
                            8 it aan4atory uader
                             0omal*s~0ner 6ppobt

                    l rtuvry were not made would the
                    rppliorntbo injured fn aBy way
                   tlgstioa on the gueation of a




            *hn
              ia tsr b ig a tio
                            o foertala
                                a        lg~Uo4tfonr
     to lea10 al~egrd v~eanb 1~14 rim      tn thir or-
     rh   by tffttm of EIouu Bill. 0 rwr*lr that
     ml4 aQQliortlonr on their   faoo purport   to eater
     only land8 whloh ha& been prarfoual~ pat&ate4
                                                                    Wit3


lionorabla
         Baacom (3lla8,Pegs g



     by the   8tsta.

          "InV~Stlpitl0nOf other applloatloaa
     ravrels that the Rooorda and maps of this
     ofrio ab8OlutW nagativa the lr i8t8a o0   r~
     a vlaano~ SO Irr as this oifloa is ooaaarssd'.
           *In olther of the lnatanOea above
     tioaed tha dsoirioa OS this oirlor ooti% Et
     aad would not ba lafluaaoad by a sunay madr
     011 the 61’0tt~Id, 8la08 ow Reoordr show *hat ao
     raoenor la poaaiblb.
          "Tha lppliaaats thezuelrea am not de-
     8lrou8 of parlag ror a Sur?S~ lanlaraona ia
     newrtiary to preaorra their rights in future
     litigationoa the question of taOaaO~, and it
     is the intention  0r this otfioe.to h8vr l
     8urvsr mada in arory oaaa wham tha applioant
     SO ~eairo8.*
          The queitioaa submIttad by you nsaeseitatian
oxaaimtioa 02 ChapSar 871, hots 1031, VarnOa's Annotated
Qi+fi Statutes,Artiola 64810, as amendad br Eooaa Bill
9, Aots 1939, 46th La~islatura.
          Prior to tha amandmant of Cbaptar gP1, bats
1931, by Eoosa Bill 9, Aotr 1939, thara was no provision
in tha law rrquirln ths Land Coamlssloaarto appoint a
rarveyor upon tha tfllng of an epplloatloa to purohese
or laasr allsgad raoant land. Under th6 1931 Aot prior
to its aaandmantby House Bill 9, the sppllcantwea
ohargad with tha raaponaibIlit~of having a auroay mada
by the oounty surreyor  .$xXtha oounty la whioh the land
was aituatsd or br a lioenaed   land aurr6yar and the appll-
oant was further ohargad with the reaponaiblllt~of hava
ilald notaa returned to the General Land Offlo and fibd
with tha Land Oomalsaioner ior his approval or rajaotlon.
           House Bill 9, howrtar, olaarly undertekorto
&akki, (IOOmprshanalraamentiant o? Ssatloa 8 Of tha 1031
Aat, is that flouaoBill 9 prasoribae deflnltalr and in
detail   tha prooodurs to ba tollowad by tha Lead Commiaaionar
in aaoartainlngwhathar or not a r a o a nalotuallY
                                             y      axiats
011the grouad and la aofifying intareatad part108 or amh
praaeealags.
           The      oaption   of Xmas8 Bill 0 5.npart proridaa as
followrI
           **   l  * daaarlblng and prorid        ior pro-
                 tern and oonditioaa             ioh taoanai@a
                                                 . . .I pm-
 zonora'cleBasoornGilsa, Page 3



      aoriblngproaedum t0 be follOwed by Con-
      alaaioner in inatanoaa wh4r4 vaasnoiaa are
      iii44 upon; providing r0r rindiaga by the
      Commlaaloner~l l l a
          section 1 (a) or Bouao Bill 9 definer *vaoanoy*
 a0 rollowa:
            *~~aOMOy~when USSd in this bat, 'Jams an
      ama    uaaurv4yrd 8ohaollaad not in 00nili0t
            of
     On the ground with laUda prerlou8ly titled, awarded,
     Or aold, rhloh has aot basn listed on the reaordo
     of theima Offlo as * lahool lanaa and *hioh 0s
     the dot0 OS tha filing was naithar,.aubjeotto a8
     earlfar SUbSistfry rpplloationtq purohaaa or
     1048s by a 41800terer or~olalnantnor lwolrad
     la panding lit,igatlonbrought by t&e State to
     moover the sama.~
             Seotioa 1 (0) Of Roar0 Bill 0 protidaa that  aa
applioant to purohaae or laa8a a raaaaay shall file written
applioation ln duplloata to purahaaa or losee with tha
oouaty surveyor of the oounty In whloh any part or the land
is situated, luoh appliaation to state the ~ma8    aud ad-
dresser oi all owaera or olalmaata of any intareat la tha
land or any lasses adjolulng, orrrlappiug or lnoludiag the
land olaInad to be raoant, as aaoertslnadfrom the raoorda
of ths Gsnaral Land Oirioe, the County Clark's Otfioa, and
the tsx rolls 0r the aounty in nhioh the hia la situated;
that the applioation shall alao etato the name and addresses
of any and all persona knou~ to applloaht to be aaasrtlng
any rQht in Said land. under auoh atatuta, tha County
Surveyor la rsqulmd to matikthe data of the i1lIx.qoi euoh
applioatioagpon both Ooplra of the appllO4tiOn~aPd to
return oaa aopy thrraof to tha applioaati the aPPliOant is
required,within lo days aiter    t&e date of filing with tha
surreyor OS the ooUIit~,to tile his oopy themor rlth the
-6    C~laaioner~ tha Conrnlaslonar   i8 raquirad to 8atiiY
tha applioant .of the aatlmtad OOSt Of proo44din5~    Mder
tha applloatioa, and wlthla thirty days aftar tha data of
guoh notloo the appllaant la rqa.lred to make a dapoalt
with tha Go~iaalonar to oovar *the mat of all work uhiah
                                                                             668




Bonorabla BasooniGilas, Peer 4


MY be n*oa=m'Y in order to ~oomplywith the raqtrsst
oontainad in ruoh e~plioa~ion.=
            S*otion 1 (01 thaa providataas rollow~a
         -on filin6 of any suoh appllo~tlonwith
    the ~~seioner   aad u IIthe making or the ra-'
    qUi=d d*pOSit a6 pro0rdad for hara~   aa OQ~..
    alrsionar 6i-1611
                   rorthuith oausa a noti44 of
    int#ntiQn   60 ‘8UPVOy to be mailed to all persona
    named in the amlioatiolr    66 lntaraatadparson*,
    and at tha e4dra6ea6 given therein,    ui& to the
    Attorney General or Texas. The notloa6 ehall be
    da~osltad ln tha Poat Offioa at Austin, f4u16, st
    la+ tan (10) d*ya rior to the 4ati iti          for
    the beginning or saaE aurvaf.
         "Thd C066~18~10nar shall appoint s rurvayor
    to make 8 sunay la eooordrmoawith the notloa.
    Suoh surveyor sh4ll ba a surveyor. lloaanad by
    the Stef4, or the COudiy Surveyor or the Count
    io uhiah the land or a pert tharaoi 18 situetai ,
    The rear and expanse8 to be pcridror suoh uork
    shall be suoh as my be fired b law, or, ii aot
    so rixad, than mob ss the CcmnIssionar and tha
    s.urvayormay agree upon, but not in lx o a 6sof suoh
    as my be reasonable for the work parionned,    all
    o? whioh shell be paid by applicant.
         *A written report 0r the survay w$th fi4ia
    notes dasoribiag the land and tha li.na6end oor-
    nars so surveyad~ togetherwith a plat showing tha
    restits or 6uoh aurvay shall be filed in the Gan-
    are1 l,andorrloe within ona hundred and twenty
    (iao) 4676 rrom the riling 0r the 6pplioatlon,
    ulaaa     tha    time      be   extended   by the   COmni6siOna~   fOr
    goad aausa rhown, whloh sh811 ha rtatad in wrltlfJ6
    and filad 88 a part ot the racrord42 the Rro4aadi436,
    but #uoh.xtanSloa shall not 6XOO6d 6iXtY (60) 66pn.
    ma report shall.rtata the n6m46 ssb tba P06t-off144
    e~breaS48 0r all person8 in po6aasslon0r the lad
    dasoribgd       In   the    applioation,     and Of   an   ParaOJJa
    ~$~;~t#     8UZW4yOr t0 hata Or oleb  -Y  wJr-
                 aby j.ntarastadparty may at his Own
    lrpeo6a i&a  any surveying to be door 66 ha d4am.s
    dasirabla.’
                                                               669




Honorable Basoom GilaS, Page 6



          Seotion   1 (0)   further provide6 that:
           "VilthlnSixty      dfy?-a<tpr the sur~ayo~
     her made his raporr aa provaaaa neraxn, 8 near*
     6my ba held baron the Commlrsionaron tha data
     rired  In a not104 whloh ha ah611 give to 41.1
     parson8 thought to be lntara6tad partiaa and
     to all pereons shown by the raoord at th4 pro-
     oaadlng to be 1ntara6tadparties, inoludlng the
     Attorney Oenaral, to datermina whether thar4 is
     a vaoanoy.g
           S*otion 1 (a) and Saotion 1 (01 of House fill
9 than prorfda for the further   steps which are to ba taken
by the L'sndCosdmsionar    In datarminin whether or not 4
vaosnoy existi   ana in notlrying twsa & terestad part148
or his daai6fon.
          It appsarr fr06&thb above quoted dsiinition in
BOUSe Bill 9 Of the term Vao4noyR that the Leglslatur4h46
plainly limited the operation of the AOt to areas of
*undurvayad sahool lend not in oontliot on the grixmd with
land pravioosly titled, arardad or 60le. . .*
          It ie further appmant froplthe oaption and the
body ot the House Bill 9, that the kgislatura in detail
and in mandetory te~1-166,
                         has praeorlbsd the da&its prooadare
to be iollowad by the 4pplioant and the Land Oomml6slonar in
(1) prooasdfnge to determine Whether or not 6 vaoanoy aotu-
ally exists on the ground) (9) the riling 0r mid    not44
and 6 hearing, following notloa to 611 interested pertier;
and (3) in warding or rajeotlng the applloetion t0 purOh66~
or 14686 6s?6a after a survsp has bean aeda by I survayor ap-
p;ad    by the L6nd Comraissioner and field notes have bean
     .
           It 16 rurthar apparrnt rrom the above quoted pro-
ViSfOM of E&use Bill 9 thst on* 0r the pmsdomlnant Q’W’O666
or the kglalatura $n alleatingEoura Bill 9 was to gu4r4nta6,
in 60 far 46 porslbla, that all p4reonO who olaimsd a0
intareet ~3.nthe alleged vaoano 0~ who might be 4ff44ted
by t&a prooaadingr   in regard tEareto, rhould rao4ita nOti
of ail prooeedings   ooourring In oonnaotioa uith the marlPi-
nation by survey a nd hearing or the lxiotanoa 0s 6 v606n674
Hot only 16 the applloatlonrequired    to strta +   Mma~ ad
Eoaorabla Basoon Gllas, Peg4 6



4ddra6646 o? all interratedpertla6, but Housa Bill 9
?urthar provldas that the report o? the lur ?a ys       op r-
pointed by the Isad Cosn6i66lonar      shall ltata'thanames
ati th4 QO8t O??fO4 8ddr46646 Or 8u QarSOn8 f5 poEiS-
eaaion of the lend deaorlbad in the applloation,end
of all parsons found by the surveyor        to have or ala161
any l&mast     therein.     In giv     notloa or haarlng the
Comlrolonar    ir mquirra     to not
                                   9     %ll parsons thought
to be interested    pettier   and to ?8 1 paraona shown by the
record o? the prooaediagsto be lntarastadpartlea, in-
eluding   #a   Attornay   Gaaarsl   * + *a

           To hold that it IS u8naoa6sary ?or the Coza-
mlaoloaa~ to appoint a aurvayor -4 hare 6 survey made,
would deprive the Stat4 of Texas, the Land Oomsi66ionar,
and all interestedparties ot tha banarlt or fladlng6 by
a dl6lntaraetadsurveyorwith raspaot to the aatual looa-
tioa on .thaground 0r the araa olaIsi64to ba vsoant.
A iurthsr result of suoh holdiog would ba to nulliiy the
Intentionsad afiact or that portlon o? Eousa Bill 9
whioh raqulra6 the 6urvayor  to ?I16 ?I414 notes end a ra-
port and to lnaluda In his report tha name8 and addXV36988
of all pareona in poa6a66ion of and olafatingany intarast
in the allagad vaoant eraa. Further, to hsld that the
eppolatment or 8 luxvayor and tha survey ara unneos6aarp
would result in pamlttirig the iindlng by the Land aom-
mlsslowr as to the axlstanaa o? a veaanoy to ba made without
the indormtioa and a6616tan04 o? ii014 notes drsorlblng the
dlaputsd ems on the ground.
          A statement o? the oonsequanoas whloh would result
?rom a holding that the 8ppOlntemnt O? a surveyor a54 a
aurvay era unnacas6ary,wa baliava, ace au??iolentto ea-
tsbllsh that no suoh result wae intendad by the Laglslatura.
          In Short v. 81.T. Csrtar & Brother, 126 9. W. (2)
965, tha Supreme court 0r Ta66,    in di8poaing or 8 oon-
tantloa that land wao 6ob)aot   to sale or 14664 \tndOrChap-
tar 271, Aots 1931, only when suoh lend mappaaf6 on the
orriaial Land Otfioa amp z& unsurvayed land*, 66idi
            *A di6OOV4~ qa s000ont or whioh the prrrer-
      6500 right i6 glVan 18 OOrtOinly aomathlne more
      than tha mare tinding or what la apparant on the
      0rri0fd   lend 0rriaa smp. It    is a di6oovary ao-
      Oo6ipli6had  by 66oart8iningthst   than i6 USWf-
Honorable Basoom Gilas,          Page 0



      rayad are4 of pub110 aahool land and by
      bringing It to the attention  of the Com-
      rissionar in tha trklng~o? the s4varal #taps
      praaoribad.by the #tWute, that Is filing
      sppll4atlonwith the su~fa~"r, oauslng the
      aurval to ba medo. and flald notes. dll
      olo6lna the looai
                      Fion and dotinning iha d&d8
      of the-area to be prepared (nd filed in tha
      General Lad Otrloa.a
            The ?Or#gOing quotation aa:vas to lllustreta that,
oven prior to the aneotmant oi Eousa &ill 9, the Suprema
Court ~86 of the opinion that an rotual looation on the
gto\ind  or 45 allagad vaoanay we6 8 n444684ry Step t0 be
take5 barore tha quastlon of whether Or not a v6465ay ax:-
latad~wa4 determined.    SFno4 the daolalon in Short v. Carter,
Supr&, wa find the LagiSlatur4 in axpra6a term8 requiring that
Suoh SUrvay be made by a surreyor appointed by the Land Oc&-
a.l6alonar.
              It16 wall 6attlad.thetthe Btata, through its
~gislatur4,     045 pr4aorlba suah t4mr6,oondltloaaan6 ataps
as It daalra6 as aoaditfona preoadant to tha sale or State
land, 60 long 48 no provi6ion6 o? the Constitution    era
vlolatad. In ansotlng Rouaa Bill 9, tha Leeialatura has,
In darlnita    and mandatory language, praaorlbad that the
Conua5.aaloaar appoint a aurvryor to meka 8 survey of an
rllag4d vaoant ore8 barora grontlng or raj4otIng the
spplloatlonto lease or purohase Suoh araa.
            We are of tha opinion, end hare hold, that the
appolntmsntof 6 surveyor by tha Land Oomal6slonarand a
SUV4y    or the are0 by the 6urvsydr 60 appoi5ted are manbe-
to r ylt,aps rhioh must ba rollowad by the COms1i6aion4r prior
to the grantin    or rajsotlon or an applloatlon to urohaaa
or l*asa an 81Paged vaornt er44e Your rirst qu4atfl  on la,
thsrafora, UnSw#r#d in the a??irMtiV*~
              Jn vfau   of the    fOr#goinQ   anawar   to your rfrat
quastla5, wa daaa it u5.54aaa::aryto~anmar the SSOOnd qu*8-
tlon propounded by you ?Or the raeaon th4t no SitU4tfon
Honorable Basoom Giles, Pago 8




lr prraented requiring our opinion on suoh queetioa.


                                 Your0   vex7 truly

                           ATTORI’iBY rJBNEU   W PI&Xi